
	

113 HR 5154 IH: Open Government Technology Work to More Businesses Act
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5154
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Peters of California introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To direct the Administrator of the Small Business Administration and the Administrator of General
			 Services to make rules to streamline and simplify the registration system
			 used by small business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Open Government Technology Work to More Businesses Act.
		2.Regulations for business registration system to be considered for Federal contract
			(a)Updating registration systemNot later than 6 months after the date of enactment of this Act, the Administrator of the Small
			 Business Administration and the Administrator of General Services shall
			 jointly make rules—
				(1)to streamline and simplify the registration system used by small business concerns to be considered
			 for an award of any Federal contract;
				(2)that establish procedures by which a small business concern may self-certify its eligibility for a
			 Federal contract under section 8 of the Small Business Act (15 U.S.C.
			 637); and
				(3)that establish procedures by which a majority of small business concerns may complete the
			 registration process not later than 4 weeks after beginning such process.
				(b)Unified electronic systemNot later than 12 months after the date of enactment of this Act, the Administrator of the Small
			 Business Administration and the Administrator of General Services shall
			 make the registration system described in subsection (a)(1) available in a
			 unified electronic format accessible through the Internet.
			
